t c memo united_states tax_court sheila philemond petitioner v commissioner of internal revenue respondent docket no filed date joseph a diruzzo iii for petitioner derek p richman and william lee blagg for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner qualifies for head_of_household filing_status which in turn depends upon whether petitioner is entitled to a dependency_exemption deduction for her minor child whether petitioner is entitled to the child_tax_credit or an additional_child_tax_credit and whether petitioner is entitled to the earned_income_credit findings_of_fact some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time she filed her petition petitioner resided in florida petitioner and clint hyson resided together but were not married when their child j h was born in at an unspecified time petitioner and j h no longer resided with mr hyson however petitioner and mr hyson shared custody of j h on a basis until petitioner paid most of j h ’s expenses she received financial assistance from medicaid when j h stayed with his father mr hyson would pay all of j h ’s expenses when j h resided with petitioner she would pay all of his expenses 1the court refers to minor children by their initials see rule a on date petitioner and mr hyson entered into a mediation agreement which included the following terms mr hyson temporarily was to have primary custody of j h j h would reside with mr hyson from sundays at noon through fridays after school on three fridays per month petitioner would have j h from after school until noon on sunday and mr hyson would have j h the third weekend every month and both parties would share parental responsibility of j h the mediation agreement provided that petitioner should pay dollar_figure monthly for j h ’s support and daycare expenses and mr hyson should pay dollar_figure monthly petitioner was to pay her monthly obligation to mr hyson since he was the primary custodial_parent thus petitioner paid of j h ’s support and mr hyson paid of j h ’s support in date petitioner lost her job thereafter when she was evicted from her apartment she moved in with her sister mr hyson had primary custody of j h throughout and j h resided with him for more than half of the year petitioner visited j h whenever she could but because she did not have reliable transportation her visits with j h were infrequent mr hyson and petitioner did not discuss which of them would claim j h as a dependent indeed both of them claimed j h as a dependent on their respective federal_income_tax returns petitioner filed her federal_income_tax return claiming head_of_household status in addition to claiming a dependency_exemption deduction for j h petitioner claimed a child_tax_credit of dollar_figure and an earned_income_credit in the notice_of_deficiency issued to petitioner for respondent disallowed petitioner’s claimed dependency_exemption deduction for j h changed petitioner’s filing_status from head_of_household to single and disallowed both the child_tax_credit and the earned_income_credit at trial respondent conceded that petitioner was entitled to a reduced earned_income_credit computed without a qualifying_child opinion petitioner bears the burden of establishing that respondent’s determinations in the notice_of_deficiency are wrong see rule a 290_us_111 to support her positions petitioner relies solely on her testimony which we found credible 2all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect for i dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent herein sec_152 defines the term dependent as a qualifying_child sec_152 or a qualifying_relative sec_152 a qualifying_child respondent concedes that j h is petitioner’s child the child of a taxpayer is a qualifying_child if that child has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets an age restriction and does not violate a self-support prohibition sec_152 neither the age restriction nor the self-support prohibition is at issue herein petitioner acknowledged that during j h did not reside with her for more than one-half of the year further mr hyson as custodial_parent did not execute a form_8332 release of claim to exemption for child of divorced or separated parents or similar declaration stating that he would not claim the dependency_exemption deduction for j h for therefore j h is not petitioner’s qualifying_child for see irions v commissioner tcmemo_2009_96 b qualifying_relative for the child of a taxpayer to be a qualifying_relative the taxpayer must provide over one-half of that child’s support for the year the child must meet certain income restrictions not herein at issue and the child must not be a qualifying_child of another taxpayer for the year sec_152 in order for petitioner to establish that she provided more than one-half of j h ’s total support during petitioner must establish the total amount of j h ’s support from all sources for the year see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs she has not done so the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year must be shown by competent evidence blanco v commissioner t c pincite if the amount of total support for the year cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer furnished more than one-half of the total amount of support id pincite 46_tc_515 petitioner provided no evidence to prove she provided more than one-half of j h ’s total support during indeed the mediation agreement states that petitioner was to provide and mr hyson was to provide of j h ’s yearly support despite petitioner’s testimony that she did all she could to help support j h the requirements of the statute are strict in sum petitioner has not carried her burden of establishing for that j h is her qualifying_relative see horsley v commissioner tcmemo_2009_47 c waiver by the custodial_parent sec_152 provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child if the custodial_parent signs a written declaration that he she will not claim the child as a dependent and the noncustodial_parent attaches that declaration to his her tax_return for the taxable_year sec_152 and b the commissioner issued form_8332 to standardize the written declaration required by sec_152 nixon v commissioner tcmemo_2011_249 although taxpayers are not required to use form_8332 the substitute document must conform to the substance of form_8332 and be signed by the custodial_parent see 114_tc_184 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date mr hyson the custodial_parent did not fill out a form_8332 or otherwise provide a statement in which he declared that he would not claim j h as a dependent thus petitioner does not qualify for the special rule_of sec_152 d conclusion because petitioner has failed to establish that j h is either her qualifying_child or a qualifying_relative she is not entitled to a dependency_exemption deduction for j h for ii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein sec_2 provides that an unmarried individual shall be considered a head of a household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 inasmuch as j h is neither her qualifying_child nor her dependent petitioner is not entitled to head_of_household filing_status for iii child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as discussed supra p j h is not petitioner’s qualifying_child as defined in sec_152 thus petitioner is not entitled to the sec_24 child_tax_credit with respect to j h for iv earned_income_credit sec_32 provides that i n the case of an eligible_individual there shall be allowed as a credit against the tax imposed by this subtitle for the taxable_year an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child as defined by sec_152 respondent concedes that petitioner is entitled to the earned_income_credit for an individual with no qualifying children to reflect respondent’s concession decision will be entered under rule
